Citation Nr: 1031961	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  10-21 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1949 to November 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2010 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board also notes that the appellant requested a travel Board 
hearing in connection with the current claim.  The Veteran later 
withdrew his request for this hearing in August 2010.

The issues of entitlement to an effective date earlier than 
September 1, 1976, for the grant of service connection for 
bilateral hearing loss and/or whether rating decisions that 
failed to adjudicate a claim for service connection for bilateral 
hearing loss should be revised or reversed on the basis of clear 
and unmistakable error (CUE) have been raised by the record, but 
have not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The results of VA audiometric tests conducted in December 2009 
show that the Veteran had level "VI" hearing in his right ear 
and level "VII" hearing in his left ear.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent disabling for bilateral hearing loss have not been met 
for any time period covered by this appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, and general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in November 2009 that fully addressed all 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records, pertinent post service 
treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all pertinent VA treatment 
records.  The appellant was afforded a VA medical examination on 
December 2009.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to a higher evaluation for 
bilateral hearing loss.  The Veteran's bilateral hearing loss is 
currently evaluated as 30 percent disabling pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  The Veteran filed his claim of 
entitlement to a higher evaluation for bilateral hearing loss in 
November 2009. 

Evaluations of defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as measured 
by the results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second (hertz).  To evaluate the degree of 
disability for service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations 
are conducted without the use of hearing aids.  38 C.F.R. § 
4.85(a).  Disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist for 
VA purposes when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 
decibels or more.  Then, the rating specialist must determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Exceptional patterns of hearing impairment also exist for VA 
purposes when the pure tone threshold is 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz.  Then, the 
Roman numeral designation for hearing impairment will be selected 
from either Table VI or Table VIa, whichever results is the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(b).  

In December 2009 the Veteran was afforded a VA Compensation and 
Pension (C&P) audiological examination.  The Veteran reported 
that his hearing had decreased over the years.  Audiometric 
testing revealed pure tone threshold levels, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
70
75
LEFT
60
75
75
80

Pure tone threshold levels averaged 68 decibels for the right ear 
and 73 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 68 percent in his right ear and 64 
percent in his left ear.  The Veteran's bilateral hearing 
disability meets the criteria of an exceptional pattern of 
hearing loss pursuant to 38 C.F.R. § 4.86(a).  So the disability 
must be evaluated under Table VI or VIa, whichever results in the 
higher numeral.  An exceptional pattern of hearing loss pursuant 
to 38 C.F.R. §  4.86(b) is not shown.

Under Table VI, the examination results correspond to level VI 
for the right ear and level VII for the left ear.  Under Table 
VIa contained in Diagnostic Code 6100, the average pure tone 
thresholds for the right ear demonstrated during the December 
2009 VA examination correspond to level V, and the scores for the 
left ear correspond to level VI.  As application of Table VI 
results in higher numerals, they will be used to evaluate the 
Veteran's hearing loss.  Applying the numerals determined by 
Table VI, Table VII reveals the corresponding disability rating 
to be 30 percent.  Accordingly, the Board concludes that the 
criteria for an increased disability rating for bilateral hearing 
loss are not met.

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  The 
Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

Throughout the relevant time period on appeal, the Veteran's 
symptoms associated with his service-connected bilateral hearing 
loss have resulted in hearing impairment.  Such impairment is 
contemplated by the applicable rating criteria.

In addition, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to the 
service-connected disability at issue, that would take the 
Veteran's case outside the norm so as to warrant referral for 
consideration of an extraschedular rating.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321 is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In the case of Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the Court, noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  See 
Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 
38 C.F.R. § 4.10.  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.

In this case, the December 2009 C&P examination report provides a 
description of the function effects of the Veteran's hearing 
disability as required by Martinak.  The examiner noted that the 
Veteran reports that if more than one person is talking he cannot 
understand what is being said.  The Veteran was also noted to 
report having trouble understanding and hearing environmental 
sounds such as his alarm clock.  However, again the Board notes 
that, the evidence does not show that the Veteran's difficulty 
hearing has resulted in marked interference with employment nor 
has the Veteran demonstrated any prejudice caused by a deficiency 
in the examination.

As the preponderance of the evidence is against the Veteran's 
claim for an increased disability rating for his service-
connected hearing loss, the benefit-of-the-doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).










ORDER

Entitlement to an evaluation in excess of 30 percent disabling 
for bilateral hearing loss is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


